DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13, & 15-22 (renumbered 1-20) are allowed.
Claims 2 & 14 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 9, 17, 19-20, & 22.  More specifically, the prior art of record does not specifically suggest  in response to a switch to be performed from a first storage node to a second storage node, determining whether there is an ongoing data backup operation between the first storage node and a third storage node, the second storage node being used for backing up data of the first storage node in real time, and the third storage node being used for backing up the data of the first storage node periodically; and in response to the ongoing data backup operation between the first and third storage nodes, ceasing the data backup operation; wherein determining whether there is an ongoing data backup operation between the first and third storage nodes comprises: determining a state of the data backup operation stored at the first storage node; and in response to the state being an active state, determining that there is an ongoing data backup operation between the first and third storage nodes.
Dependent claims 3-8, 10-13, 15-16, 18, & 21, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 23, 2021